--------------------------------------------------------------------------------

Exhibit 10.2

 
COBANK


Loan No. 00031748S01


REVOLVING CREDIT PROMISSORY NOTE

THIS REVOLVING CREDIT PROMISSORY NOTE (this "Promissory Note") to the Credit
Agreement dated July 3, 2017 (such agreement, as may be amended, hereinafter
referred to as the ("Credit Agreement"), is entered into as of June 23, 2019
between FARM CREDIT SERVICES OF AMERICA, PCA, a federally-chartered
instrumentality of the United States ("Lender") and LINCOLNWAY ENERGY, LLC,
Nevada, Iowa, a limited liability company (together with its permitted
successors and assigns, the "Borrower"). Capitalized terms not otherwise defined
in this Promissory Note will have the meanings set forth in the Credit
Agreement.

SECTION 1.         REVOLVING CREDIT COMMITMENT. On the terms and conditions set
forth in the Credit Agreement and this Promissory Note, Lender agrees to make
loans to the Borrower during the period set forth below in an aggregate
principal amount not to exceed $4,000,000.00, at any one time outstanding (the
"Commitment"). Within the limits of the Commitment, the Borrower may borrow,
repay and re-borrow.

SECTION 2.         PURPOSE. The purpose of the Commitment is to finance the
operating needs of the Borrower.


SECTION 3.       TERM. The term of the Commitment will be from the date hereof,
up to and including January 1, 2020, or such later date as Agent may, in its
sole discretion, authorize in writing (the "Term Expiration Date").
Notwithstanding the foregoing, the Commitment will be renewed for an additional
year only if, on or before the Term Expiration Date, Agent provides to the
Borrower a written notice of renewal for an additional year (a "Renewal
Notice"). If on or before the Term Expiration Date, Lender grants a short-term
extension of the Commitment, the Commitment will be renewed for an additional
year only if Agent provides to the Borrower a Renewal Notice on or before such
extended expiration date. All annual renewals will be measured from, and
effective as of, the same day as the Term Expiration Date in any year.


SECTION 4.         LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans will be made
available as provided in Article 2 of the Credit Agreement.


SECTION 5.         INTEREST. The Borrower agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate option(s):

(A)           One-Month LIBOR Index Rate. At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on Eurocurrency Liabilities
(as hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 3.750% above the higher of: (1) zero percent (0.00%); or (2) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first U.S. Banking Day (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
will be reset automatically, without the necessity of notice being provided to
Agent, the Borrower, or any other party, on the first U.S. Banking Day of each
succeeding week, and each change in the rate will be applicable to all balances
subject to this option. Information about the then-current rate will be made
available upon telephonic request. For purposes hereof: (a) "U.S. Banking Day"
means a day on which Agent is open for business and banks are open for business
in New York, New York; (b) "Eurocurrency Liabilities" will have the meaning as
set forth in "FRB Regulation D"; and (c) "FRB Regulation D" means Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.


1

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748S01


Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
monthly in arrears by the 20th day of the following month or on such other day
as Agent will require in a written notice to the Borrower ("Interest Payment
Date").

SECTION 6.         PROMISSORY NOTE. The Borrower promises to repay the unpaid
principal balance of the loans on the Term Expiration Date, as the term may be
extended from time to time.

In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.

SECTION 7.         SECURITY. The Borrower's obligations hereunder and, to the
extent related hereto, under the Credit Agreement, will be secured as provided
in Section 2.4 of the Credit Agreement.

SECTION 8.         FEES.

(A)          Loan Origination Fee. In consideration of the Commitment, the
Borrower agrees to pay to Agent on the execution hereof a loan origination fee
in the amount of $10,000.00.

(B)         Commitment Fee. In consideration of the Commitment, the Borrower
agrees to pay to Agent a commitment fee on the average daily unused available
portion of the Commitment at the rate of 0.250% per annum (calculated on a
360-day basis), payable monthly in arrears by the 20th day following each month.
Such fee will be payable for each month (or portion thereof) occurring during
the original or any extended term of the Commitment.

SECTION 9.         LETTERS OF CREDIT.  INTENTIONALLY OMITTED.

SIGNATURE PAGE FOLLOWS
 
2

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748S01


SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).



 
LINCOLNWAY ENERGY, LLC
 
 
By:
/s/ Michael A. Hollenberg
 

 
Name:
Michael A. Hollenberg
 

 
Title:
President/CEO



3

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748S01


SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).



 
FARM CREDIT SERVICES OF AMERICA, PCA
   
   
By:
/s/ Ron Brandt
   

   
Name:
Ron Brandt
   

   
Title:
Vice President
 




4

--------------------------------------------------------------------------------